Citation Nr: 1720330	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for internal derangement of the left knee with instability, rated 20 percent disabling prior to February 17, 2011, and 20 percent from April 1, 2011. 

2.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left knee with limitation of flexion.

3.  Entitlement to an increased rating for traumatic arthritis of the left knee with limitation of extension, rated 10 percent disabling from August 22, 2012, and noncompensable as of June 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In the March 2011 rating decision, the RO granted a temporary total rating based on convalescence for the Veteran's service-connected disability of internal derangement, left knee with instability under 38 C.F.R. § 4.30, from February 17, 2011, to April 1, 2011.  A 20 percent rating was continued thereafter.  The RO also continued a separate 10 percent disability rating for traumatic arthritis of the left knee with limitation of flexion.

The issues on appeal were remanded by the Board in February 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period prior to February 17, 2011, the Veteran's left knee disability symptoms more nearly approximated dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

2.  For the rating period prior to February 17, 2011, flexion of the left knee was limited to 90 degrees and extension was lacking five degrees; the evidence did not show "severe" instability of the left knee.

3.  For the rating period beginning April 1, 2011, the Veteran's left knee disability symptoms more nearly approximated dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

4.  For the rating period beginning April 1, 2011, the Veteran's left knee flexion was limited to, at worst, 50 degrees; the evidence did not show "severe" instability of the left knee.

5.  Range of motion of the Veteran's left knee was limited to 10 degrees extension from August 22, 2012, to June 18, 2014; extension was normal for the remainder of the appeal period beginning April 1, 2011. 


CONCLUSIONS OF LAW

1.  For the rating period prior to February 17, 2011, the criteria for an increased rating in excess of 20 percent for left knee instability have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

2.  For the rating period prior to February 17, 2011, the criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

3.  For the rating period prior to February 17, 2011, the criteria for an increased rating in excess of 10 percent for left knee arthritis with limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2016).

4.  For the rating period beginning April 1, 2011, the criteria for an increased rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

5.  For the rating period beginning April 1, 2011, the criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

6.  For the rating period beginning April 1, 2011, the criteria for an increased rating in excess of 10 percent for left knee arthritis with limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2016).

7.  For the rating period from August 22, 2012 to June 18, 2014, the criteria for a rating in excess of 10 percent for left knee arthritis with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2016).
 
8.  For the rating period beginning June 19, 2014, the criteria for a compensable rating for left knee arthritis with limitation of extension have not been met. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. A . §§ 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to assist the Veteran in the development of his claim.  In February 2011, April 2012, August 2012, and June 2014, the Veteran was provided with VA knee examinations and the reports have been associated with the record. See  38 U.S.C. A . § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds the VA examinations were as adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. 

The Board remanded the claims for development in February 2016, to include obtaining outstanding private treatment records, and to obtain a clinical interpretation of private MRI and X-ray images.  The AOJ substantially complied with the February 2016 remand directives, and no further development is necessary regard the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes the Veteran's representative's argument that the AOJ failed to schedule a VA examination in accordance with the February 2016 remand directives; however, the February 2016 remand directive did not require an examination, but merely indicated that, after undertaking any additional development "deemed necessary, to include but not limited to a VA examination" the claims were to be readjudicated.  The Board finds that the Board's remand directive did not require a VA examination, but allowed the AOJ to use its discretion as to whether an additional VA examination was warranted.  Notably, the Veteran has already been afforded four VA examinations, with the most recent in June 2014.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).


In sum, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2016).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. 
Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

Factual Background

The Veteran filed his claim for an increased disability rating for his left knee disability in January 2011.  Private treatment records dated that same month (in January 2011) indicate that the Veteran was seen for pain and instability of the left knee.  Upon examination, there was effusion and some crepitus with occasional locking in the left knee.  The McMurray test (used to evaluate individuals for tears in the meniscus of the knee) was positive.  Flexion was limited to 90 degrees and extension was lacking five degrees.  

In a February 17, 2011 private Operative Report, a post-operative diagnosis of left knee degenerative medial meniscus tear was noted.  He was also diagnosed with a lateral meniscus tear and severe osteoarthritis.  A partial left knee medial and lateral meniscotomy was conducted.    

The evidence includes a February 28, 2011, VA knee examination report on which the examiner noted that the Veteran had been diagnosed with traumatic arthritis of the left knee with internal derangement.  The Veteran reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  Flare-ups were noted to have occurred 4 times a week, each time lasting for approximately 2 hours.  From 1 to 10 (10 being the worst), the severity level was at 8.  The flare-ups were precipitated by usage and occurred spontaneously.  They were alleviated by rest and by Naproxen.  During flare-ups, the Veteran reported that he experienced neither functional impairment nor any limitation of motion of the joint.  He did report difficulty with standing and walking for long periods of time.

Upon physical examination, the February 2011 examiner indicated that the Veteran had an abnormal gait due to a recent left knee surgery.  Range of motion testing of the left knee showed flexion limited to 80 degrees with pain at 80 degrees.  Extension was to 0 degrees.  Repetitive-use testing did not additionally limit motion in flexion or extension.  The right knee was also tested and was normal.  The examiner indicated that the left knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  There was no subluxation on the left.  The Veteran's left knee scar was not painful and measured 0.5 cm by 0.1 cm.  

On an April 2012 VA examination report, a diagnosis of left knee instability and left knee internal derangement, status post surgery, was continued.  The Veteran stated that he had swelling of the knee every day.  He also indicated that his ACL was not repaired so he still felt some instability in the left knee.  Range of motion testing showed flexion limited to 85 degrees with pain at 85 degrees.  Extension was to 0 degrees with no objective evidence of pain.  Repetitive-use testing did not additionally limit motion.  Muscle strength testing was normal.  There was medial-lateral instability in the left knee of 0-5 millimeters.  Stiffness and arthritis were noted to be symptoms associated with the Veteran's February 2011 meniscectomy.  

The Veteran was afforded another VA knee examination in August 2012.  During the evaluation, the Veteran indicated that his condition had worsened despite having had surgery.  Range of motion testing showed flexion limited to 90 degrees with pain at 70 degrees.  Extension was to 10 degrees with pain at 5 degrees.  Repetitive-use testing did not additionally limit motion.  Functional loss was noted to include less movement than normal, weakened movement, fatigability, and pain on movement.  There was no medial-lateral instability of the left knee, but the Veteran had decreased strength in both flexion and extension.  The left knee scar was neither painful and/or unstable, and did not total area greater than 39 square cm.

According to a June 2014 VA-sponsored examination report, the Veteran stated that his left knee disability had worsened and that it impacted his mobility.  Range of motion testing showed flexion of the left knee limited to 80 degrees with pain at 70 degrees.  Extension was to 0 with no objective evidence of pain.  Upon repetitive-use testing, extension was to 0 degrees, and flexion was limited to 50 degrees.  Medial lateral instability was from 0-5 millimeters.  It was also noted that the Veteran had a meniscal condition with frequent episodes of locking and pain.  A brace is used on a regular basis.

Private treatment records dated in February 2015 show complaints of left knee pain and crepitus.  The physician noted a positive McMurray test with a trace of effusion.  Range of motion was from 5-115 degrees with pain at the extremes.  

The Veteran underwent an MRI of the left knee at a private facility in February 2015 MRI; impressions included a "complete appearing ACL tear"; "chronic, complex tear of the body of the medical meniscus which also involves less prominently the anterior and posterior horns of the medial meniscus"; no discrete lateral meniscal tears seen; moderate degenerative changes in the lateral femorotibial and patellofemoral joints; mild changes chondromalacia patellae; and left knee joint effusion.  

According to September 2016 Disability Benefits Questionnaire (DBQ), a VA examiner reviewed the February 2015 findings pertinent to the left knee but stated that she did not have the expertise nor the available equipment to make a clinical diagnosis of the February 2015 MRI results.  Thereafter, a VA attending physician, in October and November 2016 DBQs, indicated her review of the February 2015 results and stated that she is in agreement with the findings, which are indicative of DJD and medial narrowing more on the left versus the right.   


Analysis for Rating Period Prior to February 17, 2011

In a December 2007 rating decision, the RO granted a 20 percent rating for degenerative arthritis with internal derangement of the left knee with lateral instability of moderate severity under Diagnostic Code 5257.  A 20 percent rating was continued for the rating period prior to February 17, 2011 in a March 2011 rating decision.

Initially, the Board finds that in addition to the 20 percent rating for instability of the left knee under DC 5257 prior to February 17, 2011, the Veteran is entitled to a separate 20 percent rating under Diagnostic Code 5258 for a dislocated semilunar cartilage (meniscal tear).  As discussed above, the Veteran underwent a meniscotomy on February 17, 2011; as such, he clearly had a torn meniscus prior to the surgery.  Moreover, as noted in the January 2011 private treatment record, the Veteran was found to have pain, effusion, crepitus, and occasional locking in the left knee.  As such, and resolving any doubt in his favor, a separate 20 percent rating under Diagnostic Code 5258 for dislocation of semilunar cartilage of the left knee is warranted for the rating period prior to February 17, 2011.  38 C.F.R. § 4.3.  The 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258; as such, it follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.

The Board has further determined that assigning separate ratings under Diagnostic Codes 5257 and 5258 does not constitute "pyramiding" under 38 C.F.R. § 4.14.  In this regard, the Board notes that every symptom contemplated by Diagnostic Code 5258 (dislocated semilunar cartilage, episodes of locking, and effusion in the joint) is distinct and separate from the current 20 percent rating assigned under Diagnostic Codes 5257, which contemplate instability of the knee.  Separate ratings under DC 5257 and 5258 are therefore permissible in this instance and do not amount to impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 9-2004.

Next, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5257 (instability of the knee) is not warranted.  Although a January 2011 private treatment record shows that the Veteran had a positive McMurray test (used to evaluate individuals for tears in the meniscus of the knee), there was no indication that the instability of the knee more nearly approximated "severe" instability as required for a 30 percent rating under Diagnostic Code 5257.  As such, a higher rating in excess of 20 percent is not warranted under this code.

The Veteran is also in receipt of a 10 percent rating for the rating period prior to February 17, 2011 for arthritis with limitation of flexion under Diagnostic Code 5003-5260.  Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's left knee arthritis does not warrant a disability rating in excess of 10 percent for the period prior to February 17, 2011.  A review of range of motion testing performed during a January 2011 private treatment record shows that flexion of the left knee was to 90 degrees and extension was lacking only by 5 degrees.  As such, a rating in excess of 10 percent for limitation of flexion of the left knee for the rating period prior to February 17, 2011 is not warranted.

Further, and as noted above, VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension. VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  As the evidence of record does not show that limitation of extension warrants a compensable rating, a separate compensable rating for limitation of extension (Diagnostic Code 5261) is not warranted in this case.

The Board also considered whether higher ratings are warranted for the rating period prior to February 17, 2011, based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  During the January 2011 private examination, the Veteran reported pain and instability of the left knee.  Upon examination, there was effusion and some crepitus with occasional locking in the left knee.  The McMurray test was positive.  Flexion was limited to 90 degrees and extension was lacking five degrees.  The Board finds that the Veteran's pain, effusion and instability and any associated functional impairment are adequately contemplated by the currently assigned ratings under Diagnostic Codes 5257, 5258, and 5003.  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions prior to February 17, 2011.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).

For these reasons, the Board finds that, for the rating period prior to February 17, 2011, a rating in excess of 20 percent for left knee instability is denied.  A separate rating of 20 percent for dislocated semilunar cartilage is granted.  A rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied.  

Analysis for Rating Period Beginning April 1, 2011

The Veteran underwent a left knee meniscectomy on February 17, 2011, and was granted a 100 percent temporary total rating for treatment necessitating convalescence.  Beginning April 1, 2011, the Veteran is in receipt of a 20 percent rating for left knee instability and a 10 percent rating for arthritis with limitation of flexion.  

Further, beginning August 22, 2012, the Veteran was awarded a separate 10 percent rating for limitation of extension of the left knee; beginning June 19, 2014, the Veteran was assigned a noncompensable rating for left knee limitation of extension.  See February and August 2014 rating decisions.  The Board notes that, because this reduction did not result in a decrease in the overall amount of compensation payable, the due process requirements of 38 C.F.R. § 3.105 (e) do not apply.  VAOPGCPREC 71-91.  

Upon review of all evidence of record, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5257 (instability of the knee) is not warranted for the rating period beginning April 1, 2011.  The February 2011 medial/lateral meniscus stability test conducted at VA was normal.  During the April 2012 and June 2014 VA examinations, medial-lateral instability in the left knee was only 0-5 millimeters.  The February 2015 MRI report shows evidence of a torn ACL.  However, the evidence as a whole, does not demonstrate the Veteran's left knee instability rises to the level of a severe disability.  The Board concludes that the evidence does not more nearly approximate "severe" lateral instability of the left knee under Diagnostic Code 5257.  As such, a higher rating in excess of 20 percent is not warranted under this code for the rating period beginning April 1, 2011.

The Board does find, however, that the Veteran is entitled to a separate 20 percent rating under Diagnostic Code 5258 for a dislocated semilunar cartilage (meniscal tear).  As discussed above, the Veteran underwent only a "partial" meniscotomy on February 17, 2011.  See Private Operative Report dated February 17, 2011. The June 2014 VA examiner specifically noted symptoms of frequent locking and pain.  Moreover, results of a February 2015 MRI of the left knee showed a "Chronic, complex tear of the body of the medical meniscus which also involves less prominently the anterior and posterior horns of the medial meniscus."  Joint effusion was also noted.  For these reasons, and resolving any doubt in his favor, a separate 20 percent rating under Diagnostic Code 5258 for dislocation of semilunar cartilage of the left knee is warranted for the rating period beginning April 1, 2011.  38 C.F.R. § 4.3.  The 20 percent rating assigned herein is the maximum rating available under Diagnostic Code 5258; as such, it follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.

As discussed in the previous section, the Board determined that, in this case, assigning separate ratings under Diagnostic Codes 5257 and 5258 does not constitute "pyramiding" under 38 C.F.R. § 4.14, as the symptoms contemplated under each code do not overlap. 

Turning now to limited knee flexion, the Veteran is also in receipt of a 10 percent rating beginning April 1, 2011, for arthritis with limitation of flexion under Diagnostic Code 5003-5260.  

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's left knee arthritis does not warrant a disability rating in excess of 10 percent for the period beginning April 1, 2011.  A review of range of motion testing performed during the February 2011, April 2012, August 2012, and June 2014 VA examinations shows that flexion of the left knee was limited to, at worst, 50 degrees.  See June 2014 VA examination report.  Under Diagnostic Code 5260, flexion limited to 45 degrees (5 degrees less than the Veteran's testing result) warrants a 10 percent rating.  As such, a rating in excess of 10 percent for limitation of flexion of the left knee for the rating period beginning April 1, 2011 is not warranted.

Regarding the Veteran's left knee arthritis with limitation of extension beginning August 22, 2012, the Veteran is in receipt of a separate 10 percent rating.  Thereafter, beginning June 19, 2014, he is in receipt of a non compensable rating for left knee limitation of extension, effective June 19, 2014.  

As noted above, VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension. VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  In this case, the only evidence of record that shows a compensable limitation of extension was in the August 2012 VA examination report, where extension was limited to 10 degrees.  In the June 2014 VA examination report, extension of the left knee was normal.  As such, the Veteran has already been granted a separate 10 percent rating for compensable limitation of extension for the appropriate rating period (i.e., from August 22, 2012 to June 18, 2014).  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions prior to February 17, 2011.  

The Board also considered whether higher ratings are warranted for the rating period beginning April 1, 2011, based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  The Board finds that the Veteran's pain, effusion, instability, and limitation of motion in flexion and extension are adequately contemplated by the currently assigned ratings under Diagnostic Codes 5257, 5258, and 5003.  Even after repetitive-use testing, the Veteran's left knee was manifested by, at worst, 50 degrees in flexion and 10 degrees extension.  See August 2012 and June 2014 VA examination reports.  The ratings assigned for the Veteran's left knee disability adequately contemplate any functional impairment that he may experience in his left knee.

For these reasons, the Board finds that, beginning April 1, 2011, a rating in excess of 20 percent for left knee instability is denied.  A separate rating of 20 percent for dislocated semilunar cartilage is granted.  A rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied.  A rating in excess of 10 percent for left knee arthritis with limitation of extension for the rating period from August 21, 2012, to June 18, 2014, is denied, and a compensable rating beginning June 19, 2014 is denied. 

The Board also notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the VA medical evidence reflects the Veteran's report that his left knee disability has some impact on his ability to walk and standing, he is nevertheless gainfully employed by the U.S. Postal Service.  In addition, the Veteran has not asserted that he cannot work on account of his left knee disability.  As such, the issue of TDIU is not raised in this case.

ORDER

For the rating period prior to February 17, 2011, an increased rating in excess of 20 percent for left knee instability is denied.

For the rating period prior to February 17, 2011, a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the left knee is granted, subject to the laws and regulations governing monetary benefits.

For the rating period prior to February 17, 2011, an increased rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied. 

For the rating period beginning April 1, 2011, an increased rating in excess of 20 percent for left knee instability is denied.

For the rating period beginning April 1, 2011, a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the left knee is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning April 1, 2011, an increased rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied. 

For the rating period from August 22, 2012 to June 18, 2014, a rating in excess of 10 percent for left knee arthritis with limitation of extension is denied. 

For the rating period beginning June 19, 2014, a compensable rating for left knee arthritis with limitation of extension is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


